USCA11 Case: 21-14388      Date Filed: 11/21/2022      Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-14388
                   Non-Argument Calendar
                  ____________________

BRAULIO PEGUEROS MAGANA,
                                                        Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A208-549-355
                   ____________________
USCA11 Case: 21-14388        Date Filed: 11/21/2022     Page: 2 of 5




2                      Opinion of the Court                21-14388


Before JILL PRYOR, BRANCH, and TJOFLAT, Circuit Judges.
PER CURIAM:
        Braulio Pegueros Magana seeks review of the Board of
Immigration Appeals’ (“BIA”) final order affirming the Immigra-
tion Judge’s (“IJ”) denial of his application for asylum as untimely.
Before the IJ, Pegueros Magana argued that the changed circum-
stances exception to the one-year filing deadline applied because
his prior attorneys had erroneously advised him that he would
not qualify for asylum unless a close family member had been
killed, and after his brother was killed by the same cartel that had
kidnapped and threatened him, he promptly applied for asylum.
The IJ rejected this argument, noting that he had not been repre-
sented by counsel until after the one-year deadline passed; he had
not filed a claim for ineffective assistance of counsel against his
prior attorneys; the death of his brother, without more, did not
qualify as a changed circumstance; and that the evidence he pre-
sented did not establish that his brother’s killing was plausibly re-
lated to Pegueros Magana’s own threats and kidnapping.
       Before the BIA, Pegueros Magana argued that the IJ erred
in finding his asylum claim was not timely under the changed cir-
cumstances exception, that the IJ was wrong that the evidence did
not link his brother’s death to his own claim of persecution, that
the IJ’s finding placed “an insurmountable burden” on him to
“show unequivocally” that all the events of persecution were re-
lated, and that after he learned of his brother’s murder, he “had
USCA11 Case: 21-14388        Date Filed: 11/21/2022    Page: 3 of 5




21-14388               Opinion of the Court                       3

every right to feel that things had changed” and that despite his
prior attorneys’ advice, he should seek asylum relief in the United
States. The BIA affirmed the IJ’s finding for the same reasons the
IJ stated, and noted that Pegueros Magana had not shown that his
brother’s death was related to his claim. Pegueros Magana peti-
tioned us for review, and now argues that the BIA and IJ commit-
ted a legal error when they determined that the changed circum-
stances exception did not apply because they did not consider his
testimony that he received erroneous advice from his attorney
because Pegueros Magana had not filed an ineffective assistance
of counsel claim.
       We review the decision of the BIA as the final agency deci-
sion, and we also review the decision of the IJ to the extent the
BIA expressly adopted or explicitly agreed with it. Ayala v. U.S.
Att’y Gen., 605 F.3d 941, 947–48 (11th Cir. 2010). We review our
own subject-matter jurisdiction de novo. Ruiz v. Gonzales, 479
F.3d 762, 765 (11th Cir. 2007). We are obliged to consider our
own jurisdiction sua sponte. Chacon-Botero v. U.S. Att’y Gen.,
427 F.3d 954, 956 (11th Cir. 2005).
       An application for asylum must be filed within one year af-
ter the applicant’s arrival in the United States. Immigration and
Nationality Act (“INA”) § 208(a)(2)(B), 8 U.S.C. § 1158(a)(2)(B).
However, an untimely application may be considered if the appli-
cant “demonstrates to the satisfaction of the Attorney General ei-
ther the existence of changed circumstances which materially af-
fect the applicant’s eligibility for asylum or extraordinary circum-
USCA11 Case: 21-14388         Date Filed: 11/21/2022    Page: 4 of 5




4                      Opinion of the Court                 21-14388

stances relating to the delay in filing an application within the [re-
quired] period.” INA § 208(a)(2)(D), 8 U.S.C. § 1158(a)(2)(D).
        Pursuant to the asylum statute, “[n]o court shall have juris-
diction to review any determination of the Attorney General” re-
garding the timeliness of an application or an exception to the
time-bar. INA § 208(a)(3), 8 U.S.C. § 1158(a)(3). Although this
Court retains jurisdiction to consider questions of law or constitu-
tional claims raised in a petition for review, INA § 242(a)(2)(D), 8
U.S.C. § 1252(a)(2)(D), whether an asylum application was timely
filed, or whether extraordinary or changed circumstances excuse
an untimely filing, are not questions of law that this Court can re-
view, Chacon-Botero, 427 F.3d at 956–57; see Martinez v. U.S.
Att’y Gen., 446 F.3d 1219, 1222 (11th Cir. 2006) (explaining that §
1252(a)(2)(D) “enables judicial review of a petitioner’s constitu-
tional claims and questions of law,” but if a petitioner challenges
the denial of an asylum application as time-barred without raising
a constitutional claim or question of law, the petition must be
dismissed).
       If a petitioner has failed to exhaust his administrative rem-
edies with respect to a claim, we lack jurisdiction to consider it.
INA § 242(d)(1), 8 U.S.C. § 1252(d)(1); Amaya-Artunduaga v. U.S.
Att’y Gen., 463 F.3d 1247, 1251 (11th Cir. 2006). To exhaust a
claim, a petitioner must have previously argued “the core issue
now on appeal” before the BIA. Indrawati v. U.S. Att’y Gen., 779
F.3d 1284, 1297 (11th Cir. 2015) (quotation marks omitted). Ex-
haustion does not require a petitioner to use precise legal termi-
USCA11 Case: 21-14388             Date Filed: 11/21/2022         Page: 5 of 5




21-14388                   Opinion of the Court                               5

nology or to provide well-developed arguments in support of his
claim but does require that he “provide information sufficient to
enable the BIA to review and correct any errors below.” Id.
       Here, we lack jurisdiction to review Pegueros Magana’s ar-
gument. Even assuming Pegueros Magana presented a constitu-
tional claim or question of law that would survive 8 U.S.C. §
1158(a)(3)’s jurisdictional bar, 1 we lack jurisdiction to hear it be-
cause he failed to exhaust his administrative remedies. The core
of Pegueros Magana’s argument is that the IJ, in determining
whether an exception to the one-year deadline applied, erred by
failing to consider his testimony that he received erroneous ad-
vice from his prior attorneys. But Pegueros Magana did not raise
that argument before the BIA, and therefore did not give the BIA
a meaningful opportunity to correct the alleged error. As such,
we lack jurisdiction to review the argument.
       PETITION DISMISSED.




1 To the extent that Pegueros Magana’s argument could be construed as
challenging the BIA’s and IJ’s findings that he did not establish a changed cir-
cumstance to excuse the untimely filling of his asylum petition, it is barred
by § 1158(a)(3).